DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In order to advance prosecution on the merits, the Examiner’s claim interpretation is as follows:
Claim 1, applicant is claiming a sweater desalination device (apparatus) which includes a graphene filter wherein seawater is subjected to the graphene filter prior to entry into the desalination device, in order to improve heat transfer and preventing fouling.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant is reminded that in US Practice, the claims should not include the element numbers from the figures and the claim should stand on its own without the use of the figures or the specification.  Applicant is reminded that the claims are read in light of the specification but the specification, and drawings are not read into the claims. Applicant is requested to delete the element numbers from the claims.  
Regarding claims 1-8, applicant has used awkward language when drafting preamble of the claims which is narrative.  In claiming an apparatus or device claim, the claims should be drafted with element plus function language and should be drafted in clear, positive meaningful language each element should be operatively connected to the other elements of the device which for the most part applicant has done.  However, language such as “based on graphene filtering”.  Applicant should clearly draft the preamble as “A Desalination device with graphene filtering for the production of drinking water comprising….”  The graphene filter should be positively claimed in combination with the desalination device. The based on language should be deleted and is narrative.  In claim 1, applicant is suggested to simplify the claim as follows: “….in the heat exchange device (2) the vapor is introduced into a condenser which produces fresh water, the concentrated seawater is introduced into the collecting tank (6) via the thermal expansion and cold shrinkage control valve with an increased temperature which opens and closes the thermal expansion and cold shrinkage valve, thereby increasing the flow of seawater into heating device(2); conversely when the temperature of the concentrated seawater is decreased the flow of the seawater decreases the flow into the heat exchange device (2).”  Applicant is advised that the element numbers are referred to in the rejection for clarity of the record so applicant understand what the Examiner is referring to with respect to the claims.  To reiterate the claims should not include the element numbers from the drawings.  
	In Claim 5, applicant should stream line the claim to positively recite “wherein the heating box (201) comprises a curved vapor collecting plate which further includes a vapor outlet is operative connection to the vapor connection pipeline.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or suggest a seawater desalination device which has improved efficiency which includes a graphene filter which is in operative connection with the seawater desalination apparatus comprising a solar heat collecting device, fresh water condensation and heat exchange devices wherein the heat-exchange device is connected to the thermal-expansion and cold-shrinkage control valve wherein concentrated seawater passing through the control valve opens and closes which controls the flow of seawater based on temperature of the concentrated seawater with increased temperature there is an increase in flowrate of the seawater.  
The closest prior art to applicant’s invention is Applicant’s own patent CN 111003752 which teaches the graphene filter with a seawater desalination device.  The thermal-expansion and cold shrinkage control valve has not been taught or disclosed in this application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Macleod et al. teach graphene oxide membranes for fluid filtration having a tunable permeability rejection rate and flux.  Seo et al. teach a permeable graphene and permeable graphene membrane.  Jang et al. super hydrophobic coated micro-porous carbon foam membrane and method for solar thermal driven desalination.  Zhu et al. teach a multilayer body comprising a base and carbon material layer wherein the base is water permeable.  Kim et al. teach a sorption based atmospheric water harvesting device. Jhon et al. teach a method of manufacturing nanoporous graphene membrane.  Yu teaches an ultrathin graphene based membranes for water treatment. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771